Citation Nr: 0205950	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  96-37 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to May 19, 1995 for 
nonservice-connected disability pension benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel



INTRODUCTION

The appellant served on active service from June 1962 to June 
1965. 

This case came before the Board of Veterans Appeals (Board) 
on appeal from a September 1995 rating decision, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) granted the appellants 
claim for nonservice-connected (NSC) pension benefits and 
assigned an effective date of May 19, 1995.  The appellant 
took issue with the effective date assigned for NSC pension 
benefits and appealed to the Board.  In a decision issued in 
January 1999, the Board denied an earlier effective date for 
NSC pension benefits.  The appellant appealed the Board's 
decision to the Court of Appeals for Veterans Claims (Court).  
In an order issued in June 2001, the Court vacated the 
Board's January 1999, decision and remanded the appeal to the 
Board for consideration of the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000)-which became effective subsequent to 
the Board's decision.


FINDINGS OF FACT

1.  The RO denied the appellants claim for NSC pension 
benefits in a December 1992 rating decision, and the 
appellant did not submit a timely appeal.  That decision is 
final. 

2.  The appellant reopened his claim for NSC pension benefits 
on May 19, 1995, and the RO granted this claim effective from 
that date; it is not shown that incapacitation prevented him 
from filing an earlier claim. 



CONCLUSIONS OF LAW

1.  No timely notice of disagreement was received in response 
to a December 1992 rating decision wherein a claim for NSC 
pension disability benefits was denied, and that decision is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2001). 

2.  The requirements for an effective date prior to May 19, 
1995, for NSC pension benefits have not been met.  38 
U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.157, 3.160(e); 3.400 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking an effective date for nonservice-
connected disability (NSC) pension benefits prior to May 19, 
1995, the date from which the RO had granted that benefit.  
The appellant contends that private medical evidence 
submitted in June 1995 showed that he was permanently 
disabled from work since December 1991.

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA is potentially applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099 (2000); see Holliday v. Principi, 14 Vet. App. 280, 286-
90 (2001) (VCAA potentially applicable to all claims for 
VA benefits); Livesay v. Principi, 15 Vet. App. 165, 171 
(2001) (holding that VCAA is not applicable to claims for 
revision based on clear and unmistakable error, but not 
discussing VCAA's applicability to earlier-effective-date 
claims); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(statutory changes most favorable to veteran must be applied 
first by VA); compare Smith (Claudus) v. Gober, 14 Vet. App. 
227, 231-32 (2000) (VCAA inapplicable to matters of statutory 
interpretation).  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA at 
the time the appellant filed his claim for NSC pension in May 
1995, VA's duties have been fulfilled for the following 
reasons.  

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45620-45630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(b)).  As far back as 
January 1974 when the appellant first inquired about NSC 
pension benefits, the RO sent notice and a claims form to the 
appellant to file his claim.  The appellant did not submit a 
claim at that time.  In response to a claim filed in July 
1992, the RO gave the appellant notice in August 1992 
regarding the types of evidence necessary to substantiate his 
claim.  The December 1992 rating decision and accompanying 
January 1993 notice explained the requirements for NSC 
pension.  By virtue of the May 1995 rating decision and the 
Statement of the Case issued during the pendency of this 
appeal, the appellant and his representative/attorney were 
given notice of the information, medical evidence, or lay 
evidence that was considered as well as necessary to 
substantiate the claim for NSC pension benefits.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant.  Service medical 
records were previously obtained and associated with the 
claims folder.  When the appellant filed his NSC pension 
claim on May 19, 1995, he submitted supporting medical 
records from the VA Medical Center and identified no 
additional outstanding evidence.  We also note that when he 
filed his claim for pension in July 1992 he also identified 
treatment only at VA Medical Center Orlando.  It was not 
until June 1995 that the letter from a treating chiropractor, 
David W. Darrow, D.C. was submitted.  Thereafter, the RO 
obtained the treatment records from Dr. Darrow.  In 
subsequent submissions through May 2002, neither the 
appellant, his attorney nor his representative has identified 
any outstanding evidence that might aid in substantiating the 
claim or that might be pertinent to the bases of the denial 
of the claim.  Therefore, we hold that the RO has obtained 
all available outstanding evidence that might support the 
appellant's claim.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  The appellant was 
afforded VA examinations in August 1995 that specifically 
addressed the question of the degree of disability associated 
with his non-service connected disabilities.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(Remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  We have considered the 
attorney's and the representative requests to have the appeal 
remanded to the RO for consideration of the VCAA, but note 
that neither has provided any reason why our refusal to do so 
would harm the appellant.  In fact, while the brief alleged 
that the Board had previously neglected to discuss the issue 
of whether an informal claim for NSC pension benefits had 
been submitted, our review of the Board's January 1999 
decision reveals that it was discussed.  Under these 
circumstances, adjudication of this appeal, without referral 
to the RO for initial consideration under VCAA, poses no harm 
or prejudice to the appellant.  See, e.g.,  Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  Additionally, the 
Board's consideration of the VCAA regulations in the first 
instance is not prejudicial to the appellant because the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.  VA 
has satisfied its duties to notify and to assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  

Review of the record shows that the appellant filed an 
application for consideration of NSC pension benefits in July 
1992 by way of a VA Form 21-526 filing.  In this application, 
he referred the RO to his medical records at VA Medical 
Center in Orlando for consideration of his claim.  In a 
letter dated in August 1992, the RO requested that the 
appellant furnish additional evidence concerning his 
disabilities.  The appellant responded by referring the RO to 
additional treatment with VA at the Newington, Connecticut VA 
Medical Center and, possibly, the Tampa Bay, Florida VA 
Medical Center.  The RO obtained the appellant's VA 
outpatient treatment records which revealed treatment for 
hypertension, hiatal hernia, syncopal episodes, diabetes 
mellitus, duodenal ulcer, low back pain, right shoulder pain, 
presbyopia, and left leg radicular pain.  Thereafter, the RO 
afforded the appellant a VA Compensation and Pension 
examination in November 1992.  A neurological examination by 
a private physician for VA was also obtained. 

In a rating decision dated in December 1992, the RO denied 
entitlement to NSC pension benefits.  The appellant as 
notified of the decision by a letter from the RO dated in 
January 1993.  The appellant took no action relative to that 
rating decision and the next submission from the appellant 
was on May 19, 1995.  A determination on a claim by the 
agency of original jurisdiction or which the claimant is 
properly notified is final if an appeal is not perfected as 
prescribed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (2001).  The December 1992 rating decision is 
final.

By means of a Form 21-4138 filing, received on May 19, 1995, 
the appellant requested that the RO reopen his claim for 
entitlement to NSC pension benefits.  In support of his 
claim, he submitted VA outpatient treatment records dated 
from March 1993 to May 1995.  These records documented 
orthopedic complaints and evaluations and sleep studies with 
normal results for a complaint of seizures.  In a rating 
decision dated in May 1995, the RO indicated that the 
evidence of record did not show that the appellant was 
factually precluded from work and, thus, denied the 
appellants claim for NSC pension benefits.  In June 1995, the 
RO received a letter from David W. Darrow, D.C. the 
appellants private chiropractic physician, who indicated that 
the appellant was work disabled.  Dr. Darrow noted that the 
appellant experienced ongoing neck pain, midback pain, low 
back pain, and intermittent leg pain stemming from injuries 
some time ago, and he opined that the appellants disability 
had basically reached maximum medical improvement as of 
December 1, 1991. 

Thereafter, the RO obtained treatment records from Dr. Darrow 
which showed that the appellant had been treated for a 
"veritable storehouse of orthopaedic pathology" as related 
in the June 1995 letter.  An August 1995 VA general 
examination indicated diagnoses of diabetes mellitus without 
symptoms or sequela and hypertension which was asymptomatic 
but not well controlled.  VA spine examination revealed 
diagnoses of status post-laminectomy and diskectomy for 
discogenic disease of the lumbosacral spine, bilateral 
sciatica, status post-bullet injury with increased neurologic 
deficit, post-traumatic cervical degenerative joint disease, 
and degenerative joint disease of the lumbosacral spine. 

By means of a rating decision dated in September 1995, the RO 
granted the appellant's claim for NSC pension benefits 
effective to May 19, 1995, which represented the date on 
which the RO received the appellant's reopened claim.  
The appellant has appealed this rating decision on the basis 
that the effective date for award of his NSC pension benefits 
should be the date he filed an earlier claim in July 1992.  
As reason therefor, he contends that his private medical 
records show that he was deemed unable to work, due to 
physical disability, since 1991. 

A veteran of a period of war who meets the service 
requirements and who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct shall be paid a pension pursuant 
to 38 U.S.C.A. § 1521 (West 1991).

The effective date for claims for disability pension received 
after October 1984 is the date of claim.  However, if within 
one year from the date on which the veteran became 
permanently and totally disabled, he filed for a retroactive 
award and establishes that either a physical or mental 
disability was so incapacitating as to prevent him from 
filing a disability pension claim for at least the first 30 
days immediately following the date on which he became 
disabled, the award of disability pension will be either the 
date of receipt of claim or the date on which the veteran 
became permanently disabled, whichever is to his advantage.  
While rating board judgment must be applied to the facts and 
circumstances of each case, extensive hospitalization will 
generally qualify as sufficiently incapacitating to have 
prevented filing the claim.  38 C.F.R. § 3.400(b)(ii) (2001).

(As previously discussed, the appellants claim for NSC 
pension benefits filed in July 1992 was denied by an RO 
rating decision dated in December 1992, and the appellant did 
not submit a timely appeal.  Accordingly, that decision is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 3.160(d); 3.104(a) (2001)).  

Thereafter, the appellant reopened his claim for NSC pension 
benefits by means of a Form 21-4138 filing received on May 
19, 1995.  38 C.F.R. § 3.160(e).  This is the proper 
effective date for the appellant's pension benefits.  

The Board finds no evidence of special circumstances, such as 
incapacitation, which might entitle the appellant to an 
earlier effective date as provided in 38 C.F.R. 
§ 3.400(b)(ii).  The incapacity provisions of this section do 
not apply as the appellant did file a claim within the year 
after he alleged he became disabled from work in December 
1991.  However this claim was denied by the RO in 
December 1993. 

We have also considered whether the appellant filed a claim 
for NSC pension benefits at a date earlier than May 19, 1995 
but after the finally denied claim.  The applicable statutory 
and regulatory provisions require that VA look to all 
communications from the veteran which may be interpreted as 
applications or claims -- formal and informal -- for 
benefits.  In particular, VA is required to identify and act 
on informal claims for benefits.  38 U.S.C.A. § 5110(b)(2) 
(West 2001); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 3.155(a) 
(2001).  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 
(1992).  An informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a) (2001).

The effective date for pension will be the date of receipt of 
a claim or the date when entitlement arose, whichever is the 
later.  38 C.F.R. § 3.157(a) (2001).  The evidence listed 
will also be accepted as an informal claim for pension 
previously denied for the reason the disability was not 
permanently and totally disabling.  38 C.F.R. § 3.157(b) 
(2001).  The date of outpatient or hospital examination or 
date of admission to a VA or uniformed services hospital will 
be the date of the receipt of a claim.  The provisions of 
this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1) (2001).  With regard to 
evidence from a private physician, the date of receipt of 
such evidence will be accepted when the evidence furnished by 
or in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  38 C.F.R. § 3.157 (b)(2) (2001).

VA outpatient treatment records dated prior to May 19, 1995 
did not reflect the fact that the appellant was entitled to 
pension benefits by reason of a permanent and total 
disability.  These records reflected ongoing treatment for a 
variety of ailments and no references to permanent disability 
at all.  As such, it cannot be concluded that there was an 
informal claim for NSC pension benefits prior to May 19, 
1995, in records developed by a VA facility.  38 C.F.R. 
§ 3.157(b) (2001).

In reaching this decision, the Board is cognizant of the 
appellants argument that there is a private chiropractic 
opinion (received in June 1995) to the effect that he was 
disabled as of December 1991.  However, evidence from a 
private physician will be accepted as the date that VA 
receives the evidence.  Because this opinion was not received 
until June 1995, it provides no basis for assignment of an 
earlier effective date. 

Accordingly, the Board finds that there is no legal basis 
upon which to award NSC pension benefits prior to May 19, 
1995 (the date the appellant reopened his claim for 
entitlement to NSC pension benefits) and, as such, the 
appellants claim must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied due to the absence of 
legal merit or entitlement under the law).



ORDER

The claim for an effective date earlier than May 19, 1995, 
for nonservice-connected disability pension benefits is 
denied.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

(CONTINUED ON THE NEXT PAGE)

 

